DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a final office action in response to the amendments filed 3/11/2022. Amendments received on 3/11/2022 have been entered. Claims 2 and 15 were previously cancelled. Accordingly claims 1, 3-14 and 16-20 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “motion module” in claims 10 and 12 as disclosed in paraqgrpah [0017].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-14, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuenzi et al. (US Pub 2020/0349785) in view of Einberg et al. (US Pub 2018/0144569)
As of claim 1, Kuenzi discloses a prestaging, gesture-based, access control system (via gesture based access control; see fig. 4) comprising:
a local access assembly adapted to operate between an access state and a no-access state, the local access assembly including a controller to effect actuation between the access state and the no-access state (figure 4(16); paragraph 105: access control 16);
a mobile device adapted to be carried by a user (via mobile device 12), the mobile device including at least one detection system configured to detect a prestaging event inherently performed by the user toward an intent to gain access (see paragraph [0105]: The RSSI may be combined with gestures such as twisting the mobile device 12 to further capture user intent. In this case, a gesture would not trigger an access control 16 to open unless the RSSI was within a certain level [...] an accelerometer in the mobile device 12 may be used to determine user intent, e.a.. if the mobile device 12 is still moving, do not open the door but if it is stopped or not moving within a distance of the desired access control 16 - open it: paragraph 108:  The mobile device 12 may buzz, vibrate, or make a sound when in proximity to the accessible access control 16. Then, a gesture may be utilized to open the access control, e.g., tap on the case of the mobile device 12 to open), and followed by the detection of a primary intentional gesture 
one or more electronic storage mediums configured to store an application and preprogrammed scenario data associated with the prestaging event and the primary intentional gesture (via mobile device storing mobile application to communicate with access control 16 and since mobile device performs the step of advertisement filtering and gesture recognition, it stores programed data to perform and compare such task; see paragraph [0105]-[0108]), and
one or more processors configured to receive prestaging event information and primary intentional gesture information from the at least one detection system, and execute the application to determine the performance of the prestaging event from the prestaging event information, then determine the performance of the primary intentional gesture from the primary intentional gesture information if the prestaging event is determined to have occurred (via mobile device storing mobile application to communicate with access control 16 and performing advertisement filtering and gesture recognition to perform access control; see paragraph [0105]-[0108]).
However Kuenzi does not explicitly disclose that the prestaging event is an inherent gesture and the inherent gesture consists solely of decelerating walk by the user.
Einberg discloses a mobile device comprising motion sensors (accelerometer, gyroscopes) to measure motion of the mobile device (see paragraphs [0008] and 
From the teaching of Einberg it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Kuenzi to include the function of using decelerating walk as prestaging event as taught by Einberg in order to prepare device for access control features.
As of claim 3, Kuenzi discloses that the at least one detection system includes an inertial measurement unit (IMU) sensing system configured to measure motion of the mobile device indicative of the decelerating walk (see paraqgrpah [0105], “an accelerometer in the mobile device 12 may be used to determine user intent, e.g., if the mobile device 12 is still moving, do not open the door but if it is stopped or not moving within a distance of the desired access control 16--open it).

As of claim 4, Kuenzi discloses that the one or more processors include a timer, and the application is configured to initiate the timer upon the detection of the prestaging event (see paraqgrpah [0109] “if the mobile device 12 provides haptic feedback (e.g. vibrates) when in proximity to an access control 16, if the user does not provide a response tap or other gesture within a timeframe (hence comprising a timer to count measure the timeframe), then the user is signaling non-intent”).  
As of claim 5, Kuenzi discloses that the primary intentional gesture is performed and confirmed during a prescribed time interval measured by the timer (see rejection of claim 4, same applies to claim 5).
As of claim 6, Kuenzi discloses that the application is configured to effect a command signal sent to the access assembly to actuate the access assembly from the no-access state to the access state if the primary intentional gesture is determined (via confirming user’s gesture and sending a command to open the access control 16; see paraqgrpah [0105]).  
As of claim 7, Kuenzi discloses that the mobile device includes a human interface device (HID) adapted to provide notifications to the user (via an output device 52, display and haptic feedback providing; see paragraphs [0106]-[0108]). 
As of claim 8, Kuenzi discloses that the mobile device includes a human interface device (HID) adapted to provide notifications to the user during the prescribed time duration (via providing feedback to the user during access control; see paragraphs [0108]-[0109]).  

Einberg discloses the use of motion sensors accelerometer/gyroscope to detect motion of the mobile device (see paragraph [0020] and [0062]).
As of claim 10, Kuenzi discloses the application includes a motion module configured to receive the measured motion and determine prestaging event occurrence based at least in-part on the measured motion (via detecting distance of the mobile device 12 from the access control 16; see paraqgrpah [0105]).  
Einberg discloses the use of an application receiving movement information and determined the walking motion (see paragraph [0020]).
As of claim 11, Kuenzi discloses the primary intentional gesture is detected by at least one of the IMU sensing system and an environment detecting system of the at least one detection system (see paraqgrpah [0105] “the RSSI may be combined with the amount of time that the mobile device 12 is held in proximity or within a distance to an access control 16. Alternatively, an accelerometer in the mobile device 12 may be used to determine user intent, e.g., if the mobile device 12 is still moving, do not open the door but if it is stopped or not moving within a distance of the desired access control 16--open it”). 
Einberg discloses the use of environment detection system (light sensor) to perform access control features (see paragraph [0023]).

As of claim 13, combination of Kuenzi and Einberg discloses all the limitations of the claimed invention as mentioned in claim 1, with respect to the limitation of “initiating a timer by the application and upon the confirmation of the prestaging event; and monitoring for a primary intentional gesture by the at least one detection system and during a prescribed time interval counted by the timer”, Kuenzi discloses “if the mobile device 12 provides haptic feedback (e.g. vibrates) when in proximity to an access control 16, if the user does not provide a response tap or other gesture within a timeframe (hence comprising a timer to count measure the timeframe), then the user is signaling non-intent”; see paraqgrpah [0105]).  
As of claim 14, Kuenzi discloses detecting the primary intentional gesture by the at least one detection system; 30WO 2019/210018PCT/US2019/029042 confirming detection of the primary intentional gesture by the application; effecting delivery of a command signal by the application and to an access assembly adapted to actuate between an access state and a no-access state 
As of claim 15, Kuenzi discloses that the at least one detection system includes an inertial measurement unit (IMU) sensing system configured to measure the decelerating walk (see paraqgrpah [0105], “an accelerometer in the mobile device 12 may be used to determine user intent, e.g., if the mobile device 12 is still moving, do not open the door but if it is stopped or not moving within a distance of the desired access control 16--open it).
Einberg discloses the use of motion sensors accelerometer/gyroscope to detect motion of the user (see paragraph [0020] and [0062]). 
As of claim 19, Kuenzi discloses that the primary intentional gesture is a device gesture (via twisting or moving up/down or sideways the mobile device 12; see paragraph [0105] and [0109]).
As of claim 20, Kuenzi discloses the device gesture is a waving of the mobile device proximate to the access assembly (via twisting or moving up/down or sideways the mobile device 12; see paragraph [0105] and [0109]).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuenzi et al. (US Pub 2020/0349785) in view of Einberg et al. (US Pub 2018/0144569) and further in view of Hariri et al. (US Pub 2018/0290627).
As of claims 17-18, Kuenzi discloses all the limitations of the claimed invention as mentioned in claim 1 above, however it does not explicitly disclose that the primary gesture is a device-free gesture and the device free gesture is a waving of a hand of the user proximate to the access assembly.

From the teaching of Hariri it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Kuenzi to include the function of using hand waving or hand motion to indicate user’s intent to access as taught by Hariri since it is known to use different gesture techniques to indicate user’s intent. 
Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive.
Applicant argues that combination of Kuenzi and Einberg does not disclose that the prestaging event (inherent gesture) consists solely of a decelerating walk by the user. The Examiner respectfully disagrees.
Applicant argues that in Einberg specific pattern includes walking, followed by slowing down, and stopping. The inherent gesture recited in claim 1 consists solely of deceleration.
Based on the specification of current application (paragraph [0125]), “… the inherent gesture 334 of the user exercise 336 may being with, at block 342, a deceleration of walking and/or stopping.
Einberg further discloses that mobile device comprises an application to detect movement pattern hence comprising a detection system, wherein a movement pattern may include a movement associated with walking, followed by a movement associated 
Claims at issue are broad enough to be rejected in different manner in view of Einberg. As indicated in the rejection in the system of Einberg the slowing down is interpreted as prestaging event and not the stopping.
Further as indicated in the MPEP (2144.04 II) elimination of a step or an element and its function. Omission of an element and its function is obvious if the function of the element is not desired. So in this case, in view of Einberg, it would have been obvious to one having ordinary skill in the art if desired the prestaging event/movement pattern could be slowing down (decelerating walk) of the user to a certain degree, followed by a movement associated with transitioning the portable device from a "carrying" position to a "presenting" position (primary intentional gesture) and the results would have been predictable in allowing the user access to an area.
Based on the explanation given above it is the Examiner’s position that combination of the references applied discloses the invention as claimed in the present application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL H SYED whose telephone number is (571)270-3028.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NABIL H SYED/Primary Examiner, Art Unit 2683